EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters.  Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for response to this action is set to expire TWO MONTHS from the date of this letter.

Information Disclosure Document
The references that have been lined through in the information disclosure statements filed March 4, 2020 and December 2, 2020 were not considered as they do not include the author, title of the item (book, magazine, journal, etc.), date, page(s), publisher, or country, as required by the IDS form. In addition the non-patent literature which has been provided does not include any means of identification. As a result it is not clear which copy of the non-patent literature corresponds to which entry in the IDS’s, or where and how to locate each IDS entry independently. See 37 CFR 1.97 and MPEP § 609.05(a). 

	
Specification Objection
Descriptions of the figures are not required to be written in any particular format, however they should describe the views of the drawing clearly and accurately. (MPEP 1503.01 §II) 
For clarity, the broken line statement should be separated from the Fig. 1 description. The broken line statement should be added as a separate statement following the figure descriptions, to comply with the proper order of the specifications. 37 CFR 1.154. 
In addition, unclaimed lines should be described as “broken lines” instead of “phantom lines”. 
	Therefore the specification should be amended to read: 
--Fig. 1 is a front perspective view of a Drop Bar for a Trailer Hitch, showing my new design in a state of use;
	Fig. 2 is a front perspective view thereof; 
	Fig. 3 is a rear perspective view thereof; 
	Fig. 4 is a left-side, elevational view thereof, the right-side being a mirror image thereof; 
	Fig. 5 is a rear, elevational view thereof; 
	Fig. 6 is a front elevational view thereof; 
	Fig. 7 is a top, plan view thereof; and 
	Fig. 8 is a bottom, plan view thereof.--

In accordance with the suggested amendments to the specification discussed above, the broken line statement must describe the purpose of the broken lines in relation to the claimed matter. Broken lines may represent unclaimed environmental structure, unclaimed portions of the article, boundary lines, stitch lines or perforations. (MPEP 1503.02, subsection III) Broken lines depicting a trailer hitch in Fig. 1 appear to show environmental structure, while broken lines on the surface of the horizontal bar appear to show unclaimed portions of the drop bar. Therefore the broken line statement should be amended to read: 
--The broken line circles on the claimed horizontal bar in Figs. 1-4 illustrate portions of the Drop Bar for a Trailer Hitch and form no part of the claimed design. The broken lines showing a trailer hitch in Fig. 1 depict environmental structure that forms no part of the claimed design.-- 

Conclusion
	The instant application is in condition for allowance except for the specification objections as discussed. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY HSU whose telephone number is (571)272-5363.  The examiner can normally be reached on MON-FRI 830AM-5PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached at 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

The references cited are art of record. Applicant may view and obtain copies of U.S. Patent references by visiting the following site and doing an online search. http://www.uspto.gov/patft/index.html.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp.



/JH/
Patent Examiner, Art Unit 2917

/SUSAN E KRAKOWER/Supervisory Patent Examiner, Art Unit 2917